Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 1 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 2 of 9

Time for Selected File                                                                                                           /DPS
Date                          Timekeeper                       Task/Activity (Code - Description)                         Time (hrs)
                              Description

Wed Sep 25,2019               Jack D. Robinson                             -                                              1.50hrs
                              Receive and analyze District Court Opinion and Order on Administrative Appeal and on
                              Motion for Summary Judgment

Fri Mar 1,2019                Jack D. Robinson                             -                                              2.00hrs
                              Attend meeting with clients to discuss briefs on the administrative record, discussion of
                              settlement possibilities and settlement options, and answer questions about appellate
                              process and timelines

Tue Feb 19,2019               Jack D. Robinson                             -                                              0.80hrs
                              Receive and analyze Defendant's Reply Brief on Motion for Summary Judgment on the
                              Administrative Record

Wed Feb 13,2019               Jack D. Robinson                             -                                              7.00hrs
                              Draft Reply Brief on appeal

Fri Feb 1,2019                Jack D. Robinson                             -                                              7.50hrs
                              Draft, revise and finalize Response to Defendant's Motion for Judgment on the
                              Administrative Record and Motion for Summary Judgment on Remaining Claims; time
                              includes further legal research on cases law that supports legal arguments

Thu Jan 31,2019               Jack D. Robinson                             -                                              2.00hrs
                              Receive and analyze Defendant's Response to Opening Brief; time includes legal research
                              on certain cases relied upon by Defendant

Thu Jan 31,2019               Jack D. Robinson                             -                                              8.00hrs
                              Begin drafting Response to Defendant's Motion for Judgment on the Administrative Record
                              and Motion for Summary Judgment on Remaining Claims; time includes legal research
                              regarding IDEA cases in support of arguments

Fri Jan 11,2019               Jack D. Robinson                             -                                              2.80hrs
                              Receive and analyze Defendant's Motion for Summary Judgment on the Administrative
                              Record and Motion for Summary Judgment on Remaining Claims; time includes
                              researching certain cases relied on by Defendant in support of their arguments

Tue Jan 8,2019                Jack D. Robinson                             -                                              8.00hrs
                              Draft, revise and finalize opening brief on appeal

Mon Jan 7,2019                Jack D. Robinson                             -                                              7.50hrs
                              Continue drafting opening on appeal

Sun Jan 6,2019                Jack D. Robinson                             -                                              7.00hrs
                              Begin drafting opening brief on appeal

Sat Jan 5,2019                Jack D. Robinson                             -                                              7.50hrs
                              Legal research regarding IDEA cases concerning educational placements, placement
                              versus location, and requirement to identify private school that can implement IEP in
                              furtherance of drafting opening brief on appeal



Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                             Page 2 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 3 of 9

Time for Selected File                                                                                                           /DPS
Date                          Timekeeper                       Task/Activity (Code - Description)                         Time (hrs)
                              Description

Fri Jan 4,2019                Jack D. Robinson                             -                                              2.00hrs
                              Legal research regarding standard of review for IDEA appeals, and purpose of the IDEA as
                              it relates to educational placements in support of drafting opening brief

Thu Jan 3,2019                Jack D. Robinson                             -                                              5.00hrs
                              Continue analyzing administrative record (1600 pages) to determine chronology of events,
                              factual disputes and evidence contained in record to support appellate arguments


Wed Jan 2,2019                Jack D. Robinson                             -                                              4.20hrs
                              Analyze administrative record to determine chronology of events, factual disputes and
                              evidence contained in record to support appellate arguments

Wed Jan 2,2019                Jack D. Robinson                             -                                              3.50hrs
                              Analyze summaries of due process hearing transcripts and cross-check several references
                              in record in preparation for drafting opening brief on appeal

Tue Nov 27,2018               Jack D. Robinson                             -                                              0.20hrs
                              Receive and analyze District Court's Order re: Dispositive Motion Deadline

Fri Nov 16,2018               Jack D. Robinson                             -                                              0.30hrs
                              Receive and analyze draft status report re: discovery issues; communicate regarding same
                              with counsel for DPS

Thu Nov 8,2018                Jack D. Robinson                             -                                              0.20hrs
                              E-mail correspondence with Robert Montgomery re: discussion of disputed issues of
                              discovery and request for settlement proposal

Wed Nov 7,2018                Jack D. Robinson                             -                                              0.20hrs
                              Receive and analyze Courtroom Minutes for proceedings held before Magistrate Judge S.
                              Kato Crews re: Discovery Hearing

Tue Nov 6,2018                Jack D. Robinson                             -                                              2.50hrs
                              Travel to and attend discovery hearing at U.S. District Court

Tue Nov 6,2018                Jack D. Robinson                             -                                              1.50hrs
                              Analyze pleadings and discovery responses in preparation for discovery hearing with Court


Fri Nov 2,2018                Jack D. Robinson                             -                                              0.40hrs
                              Receive and analyze Joint Statement on Discovery disputes from opposing counsel

Fri Nov 2,2018                Jack D. Robinson                             -                                              0.40hrs
                              Multiple communications with Robert Montgomery re: coordination of Joint Statement of
                              Discovery Disputes

Thu Oct 25,2018               Mary Lakey                                   -                                              5.70hrs
                              Analyze Day 2 of Due Process Hearing Transcript and draft summary to be used by partner
                              in drafting appellate briefs


Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                             Page 3 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 4 of 9

Time for Selected File                                                                                                              /DPS
Date                          Timekeeper                       Task/Activity (Code - Description)                            Time (hrs)
                              Description

Wed Oct 24,2018               Mary Lakey                                   -                                                 3.40hrs
                              Analyze administrative record pages 1 to 1599 in order to identify, highlight, comment and
                              bookmark record in order to make administrative record accessible to partner for drafting
                              appellate briefs

Thu Oct 18,2018               Jack D. Robinson                             -                                                 0.20hrs
                              Receive and analyze District Court's Order re: Discovery Conference

Thu Oct 18,2018               Jack D. Robinson                             -                                                 0.20hrs
                              Conference call with Court Clerk and Opposing Counsel re: Discovery hearing and Joint
                              Statement

Fri Oct 12,2018               Jack D. Robinson                             -                                                 2.50hrs
                              Calculated damages and drafted correspondence to opposing counsel in response to
                              questions about written discovery responses

Thu Oct 4,2018                Jack D. Robinson                             -                                                 8.50hrs
                              Travel to and attend depositions of both clients at office of counsel for DPS; time includes
                              meeting with clients following meeting to de-brief from depositions, discuss next steps in
                              litigation, settlement issues and damages issues

Wed Oct 3,2018                Jack D. Robinson                             -                                                 2.50hrs
                              Attend meeting with clients re: deposition preparation

Wed Oct 3,2018                Mary Lakey                                   -                                                 6.40hrs
                              Analyze Day 1 of Due Process Hearing Transcript and draft summary to be used by partner
                              in drafting appellate briefs

Tue Oct 2,2018                Jack D. Robinson                             -                                                 0.40hrs
                              E-mail correspondence with Michael Brent Case re: Plaintiff's claimed damages and
                              discovery dispute issues

Fri Sep 28,2018               Jack D. Robinson                             -                                                 3.50hrs
                              Draft and revise responses to Defendant's written discovery

Tue Sep 25,2018               Jack D. Robinson                             -                                                 0.30hrs
                              E-mail correspondence with Robert Montgomery and with client about IEE issues

Fri Sep 21,2018               Jack D. Robinson                             -                                                 0.20hrs
                              E-mail correspondence with Robert Montgomery re: status of IEE request

Fri Sep 21,2018               Jack D. Robinson                             -                                                 0.20hrs
                              E-mail correspondence with Michael Brent Case re: dispute about amended scheduling
                              order

Tue Sep 18,2018               Jack D. Robinson                             -                                                 0.50hrs
                              Telephone call from Michael Brent Case re: discussion of discovery dispute and DPS's
                              backing out of agreement to bifurcate case and dispense with discovery



Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                                Page 4 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 5 of 9

Time for Selected File                                                                                                         /DPS
Date                          Timekeeper                         Task/Activity (Code - Description)                     Time (hrs)
                              Description

Tue Aug 28,2018               Jack D. Robinson                               -                                          1.00hrs
                              Telephone call to clients re: discussion of litigation strategy

Wed Aug 15,2018               Jack D. Robinson                               -                                          0.80hrs
                              Telephone conference with clients re: discussion of District Court's Decision on School
                              District's Motion to Dismiss, impact on case, and discussion of next steps

Wed Aug 15,2018               Mary Lakey                                     -                                          1.90hrs
                              Draft discovery responses and objections to Defendant's First and Second Set of written
                              discovery

Tue Aug 14,2018               Jack D. Robinson                               -                                          0.50hrs
                              Receive and analyze District Court's Order Denying Motion to Dismiss Equal Protection
                              Claim

Thu Aug 2,2018                Jack D. Robinson                               -                                          0.20hrs
                              Receive and analyze Court's Order Granting Extension of Discovery Deadlines

Wed Aug 1,2018                Jack D. Robinson                               -                                          0.20hrs
                              Receive and analyze Motion for Extension of Discovery Deadlines and Briefing Schedule


Mon Jul 23,2018               Jack D. Robinson                               -                                          2.50hrs
                              Review notes from review of documents and draft outline for deposition of Gene
                              Bamesberger

Mon Jul 23,2018               Jack D. Robinson                               -                                          3.50hrs
                              Take deposition of Gene Bamesberger

Sun Jul 22,2018               Jack D. Robinson                               -                                          3.80hrs
                              Prepare for deposition of Gene Bamesberger

Fri Jun 1,2018                Mary Lakey                                     -                                          1.00hrs
                              Draft Expert Disclosures

Thu May 31,2018               Jack D. Robinson                               -                                          0.40hrs
                              Receive and analyze DPS' first set of written discovery

Wed May 2,2018                Jack D. Robinson                               -                                          0.20hrs
                              Receive and analyze Trial Court's ORDER granting Plaintiffs
                              Unopposed Motion for Extension of Time to File Rule 26(a)(2) Expert Disclosures

Mon Apr 30,2018               Jack D. Robinson                               -                                          0.40hrs
                              Telephone call to Robert Montgomery re: discussion of extension of time on expert
                              disclosures and discussion of order of briefing on merits

Mon Apr 30,2018               Jack D. Robinson                               -                                          0.80hrs
                              Draft Motion for Extension of Time to Disclose Experts


Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                           Page 5 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 6 of 9

Time for Selected File                                                                                                                   DPS
Date                          Timekeeper                         Task/Activity (Code - Description)                              Time (hrs)
                              Description

Fri Apr 27,2018               Jack D. Robinson                               -                                                   2.50hrs
                              Attend meeting with clients re: status of litigation, potential for settlement, and strategy for
                              next steps

Fri Feb 9,2018                Jack D. Robinson                               -                                                   0.80hrs
                              Receive and analyze Defendant's Reply to Partial Motion to Dismiss

Fri Feb 9,2018                Jack D. Robinson                               -                                                   2.00hrs
                              Attend meeting with clients to discuss litigation strategy and discussion of C.W.'s present
                              needs

Wed Feb 7,2018                Jack D. Robinson                               -                                                   0.20hrs
                              Receive and analyze District Court's Trial Preparation Order

Thu Feb 1,2018                Jack D. Robinson                               -                                                   0.20hrs
                              Receive and analyze Defendant's Rule 26(a)(1) Disclosures

Tue Jan 30,2018               Mary Lakey                                     -                                                   2.50hrs
                              Prepare initial disclosures

Mon Jan 29,2018               Jack D. Robinson                               -                                                   1.50hrs
                              Travel to and attend Scheduling Conference at U.S. District Court

Mon Jan 29,2018               Jack D. Robinson                               -                                                   0.20hrs
                              Receive and analyze District Court's Courtroom Minutes about Scheduling Conference

Fri Jan 26,2018               Jack D. Robinson                               -                                                   1.20hrs
                              Telephone call from clients re: discussion of DPS's request for IEP Meeting and potential
                              impact on pending litigation

Fri Jan 26,2018               Jack D. Robinson                               -                                                   4.50hrs
                              Draft, revise and finalize Response to Partial Motion for Dismissal

Thu Jan 25,2018               Jack D. Robinson                               -                                                   3.50hrs
                              Begin drafting Response to Partial Motion to Dimiss

Tue Jan 23,2018               Jack D. Robinson                               -                                                   3.80hrs
                              Legal research regarding criteria for claims under the Equal Protection provision of the
                              Constitution and its applicability to education related discrimination

Mon Jan 22,2018               Jack D. Robinson                               -                                                   1.00hrs
                              Draft changes and additions to draft scheduling order and multiple communications with
                              opposing counsel re: same

Fri Jan 19,2018               Jack D. Robinson                               -                                                   0.20hrs
                              E-mail correspondence with Amber Elias, counsel for DPS, re: questions about C.W.'s
                              annual IEP review


Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                                    Page 6 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 7 of 9

Time for Selected File                                                                                                             /DPS
Date                          Timekeeper                       Task/Activity (Code - Description)                           Time (hrs)
                              Description

Thu Jan 18,2018               Jack D. Robinson                            -                                                 1.00hrs
                              Telephone call from Robert Montgomery re: Rule 26(f) Cnference

Thu Jan 18,2018               Jack D. Robinson                            -                                                 0.40hrs
                              Receive and analyze draft scheduling order from counsel for the school district

Fri Jan 12,2018               Jack D. Robinson                            -                                                 0.20hrs
                              Receive and analyze Trial Court's Order Granting Motion for Extension of Time to File
                              Response to Partial Motion for Dismissal

Fri Jan 12,2018               Jack D. Robinson                            -                                                 1.00hrs
                              Draft Motion for Extension of Time to File Response to Partial Motion for Dismissal

Thu Jan 11,2018               Jack D. Robinson                            -                                                 0.20hrs
                              E-mail correspondence with Robert Montgomery re: request for extension of time to
                              respond to motion for partial dismissal

Tue Jan 9,2018                Jack D. Robinson                            -                                                 2.80hrs
                              Legal research regarding whether students with disabilities are a protected class for Equal
                              Protection liability

Fri Dec 22,2017               Jack D. Robinson                            -                                                 1.00hrs
                              Receive and analyze Defendant's Motion for Partial Dismissal (equal Protection Claim)

Fri Dec 22,2017               Jack D. Robinson                            -                                                 0.40hrs
                              Receive and analyze Defendant's Answer to First Amended Complaint

Wed Dec 13,2017               Jack D. Robinson                            -                                                 0.40hrs
                              Telephone call to Robert Montgomery re: conferral on DPS' intent to file motion to dismiss
                              on Equal Protection claim

Tue Dec 12,2017               Jack D. Robinson                            -                                                 0.10hrs
                              Receive and analyze Defendant's Motion for Extension of Time to File Responsive
                              Pleading

Tue Dec 12,2017               Jack D. Robinson                            -                                                 0.10hrs
                              Receive and analyze Order Granting Defendant's Motion for Extension of Time to File
                              Responsive Pleading

Tue Dec 5,2017                Jack D. Robinson                            -                                                 0.20hrs
                              Receive and analyze District Court's Minute Order re: Sua Sponte Rescheduling
                              Scheduling Conference

Mon Nov 27,2017               Jack D. Robinson                            -                                                 0.20hrs
                              Receive and analyze Trial Court's Order Reseting Scheduling Conference

Fri Nov 17,2017               Jack D. Robinson                            -                                                 0.20hrs
                              Telephone call from Robert Montgomery re: preliminary discussion of claims and defenses


Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                               Page 7 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 8 of 9

Time for Selected File                                                                                                              /DPS
Date                          Timekeeper                        Task/Activity (Code - Description)                           Time (hrs)
                              Description

Fri Oct 27,2017               Jack D. Robinson                              -                                                4.20hrs
                              Draft and revise First Amended Complaint

Thu Oct 26,2017               Jack D. Robinson                              -                                                1.50hrs
                              Telephone conference with client re: discussion of components of amended complaint and
                              requested relief

Thu Oct 26,2017               Jack D. Robinson                              -                                                3.50hrs
                              Begin drafting First Amended Complaint

Thu Oct 26,2017               Jack D. Robinson                              -                                                0.20hrs
                              Receive and analyze Court's Order assigning case to Judge Marcia Krieger

Thu Oct 26,2017               Jack D. Robinson                              -                                                0.20hrs
                              Receive and analyze District Court Order referring certain matters to Magistrate Judge

Tue Oct 24,2017               Jack D. Robinson                              -                                                4.30hrs
                              Receive and analyze complaint, briefs on motions to dismiss and court decisions from
                              consulting attorney regarding viability of various claims for relief brought in civil action
                              based on evidentiary record established in due process hearing, in order to consider claims
                              for amended complaint

Mon Oct 23,2017               Jack D. Robinson                              -                                                1.30hrs
                              Telephone conference with education attorney re: discussion of legal claims arising out of
                              factual record established in due process hearing

Fri Oct 20,2017               Jack D. Robinson                              -                                                2.80hrs
                              Research elements of claims for relief for 504/ADA claims and how to allege in civil action
                              related to educational discrimination

Thu Oct 19,2017               Jack D. Robinson                              -                                                3.50hrs
                              Legal research regarding Section 504/ADA and applicability to education related claims in
                              furtherance of complaint

Thu Oct 19,2017               Jack D. Robinson                              -                                                4.20hrs
                              Legal research regarding criteria for liability under Equal Protection and applicability to
                              education related issues in order to determine viability as claim for relief for complaint

Thu Oct 19,2017               Jack D. Robinson                              -                                                0.20hrs
                              Receive and analyze District Court's Order Setting Scheduling Conference

Thu Oct 19,2017               Jack D. Robinson                              -                                                0.20hrs
                              Receive and analyze Notice of Assignment to Magistrate Judge

Fri Oct 13,2017               Jack D. Robinson                              -                                                4.50hrs
                              Draft complaint

Fri Oct 13,2017               Jack D. Robinson                              -                                                2.50hrs


Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                                Page 8 of 9
       Case 1:17-cv-02462-MSK-SKC Document 67-2 Filed 10/09/19 USDC Colorado Page 9 of 9

Time for Selected File                                                                                                            DPS
Date                          Timekeeper                     Task/Activity (Code - Description)                           Time (hrs)
                              Description
                              Analyze Agency Decision, hearing exhibits, and IEPs in preparation for drafting Complaint


Wed Oct 11,2017               Jack D. Robinson                            -                                               1.00hrs
                              Special Education Consultation - Bradford


                                                                                                   Total Time(hrs):           225.80




Printed by Jack D. Robinson on Wed. Oct 9, 2019                                                                             Page 9 of 9
